Title: To Benjamin Franklin from [Antoine?] Gautier, 28 June 1777
From: Gautier, Antoine
To: Franklin, Benjamin


Monsieur
Au Cap [Français] ce 28 June 1777
J’ay apprit avec plaisir que les traittes de M. Ceronio ont eté acceptées et payées, du moins la majeure Partie, ce qui me fait croire qu’elles le seront toutes.
Je ne seray pas le premier a Vous apprendre la malheureuse nouvelle, que le Navire Le Meulan commandé par le Capitaine Laguchay a eté prit au debouquement sortant d’icy et que votre Paquet a eté trouvé par les Royalistes, ayant Ete decouvert par un des Matelots françois, moyennant quelques Guinées que les Anglois avoient promis a ceux qui le Declareroient. Il est impossible de vous dire comment ce Batiment a eté prit: aussitost que votre Paquet a eté trouvé on a expedié un Bateau de 16 pieces de Canons pour Porter le Capitaine Laguchay et les deux ingenieurs qui etoient a bord pour Londres: nous desiront bien icy de savoir l’issuë de cette expedition. Certainement le Ministre, Mons. de Sartinne, et vous serez instruit de cette nouvelle, a la récéption de la présente. Nous aurions Besoin sur nos costes de six fregattes pour faciliter les Américains: car les Anglois en ont autant et avec leurs Corvettes, qui font plus de mal que les fregattes même parce qu’[elles] viennent jusque dans nos ports.
Il est annoncé a M. Ceronio, deux gros Batimens chargé de tabac et de Rits avec des indigos; Dieu vûille qu’ils les recoivent: car malgré toutes les lettres que ma maison lui a prise, il lui doit encore environ 70 mille Livres, et quelqu’autres dettes criardes qui lui donnent beaucoup de chagrins. Notre Confience est entiere en lui, persuadé que le congrê ne l’abandonnera pas, en se Ressouvenant que tout ce que ma maison a fait n’a eté que pour son honneur; parceque si il eut manqué comme il etoit dans le cas de le faire, cela auroit fait un tres mauvais effet. J’ay l’honneur d’etre tres parfaittement Monsieur Votre tres humble et obeissant serviteur
Gautier fils
M. franklin
